DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  
The recitation, “product;” in line 7 of claim 1 should recite --product.--
The recitation, “The functionalized metal oxide product” in claim 18 should recite --A functionalized metal oxide product--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9, 11 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by Horikita (US20130330659A1  – see IDS).
	Regarding Claim 1, Horikita discloses a method for making a functionalized metal oxide product (fuel cell electrode catalyst) configured to be used in an anode catalyst layer of a fuel cell [pars. 0229,0077-91,0101-0103,0125-141,0151-159], comprising:
providing an aqueous catalyst solution including a metal oxide (e.g., transition metal oxide compound including niobium oxide);
providing an aqueous stock solution including a fatty acid or salt thereof (e.g., organic compound including stearic acid), and
adding the stock solution to the catalyst solution, resulting in a liquid fraction and a solid fraction (solid residue), the solid fraction including the functionalized metal oxide product.
	Regarding Claim 2, Horikita discloses the method further comprising separating the solid fraction from the liquid fraction [pars. 0152].
	Regarding Claim 3, Horikita discloses the method further comprising washing and drying the solid fraction (i.e., repeat operation of centrifugation to remove supernatant liquid by addition of water to collected precipitate) [pars. 0087-89].
	Regarding Claims 7-8, Horikita discloses wherein the fatty acid or salt thereof includes a fatty acid with a carbon chain of C16 to C22 (e.g., stearic acid) [par. 0141].
	Regarding Claim 9, Horikita discloses the method further comprising a step of heating the aqueous catalyst solution [par. 0152].
	Regarding Claim 11, Horikita discloses the method further comprising heating the aqueous stock solution [par. 0152].
	Regarding Claim 18-20, Horikita discloses a functionalized metal oxide product formed according to the method of claim 1, a membrane electrode assembly including the functionalized metal oxide product formed according to the method of claim 1, and a fuel cell having an anode catalyst layer including the functionalized metal oxide product formed according to the method of claim 1 [pars. 0055,0059,0197,0209].
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horikita, as applied to claims 1, 9 and 11, respectively.
	Regarding Claim 10, Horikita discloses, wherein the aqueous catalyst solution is heated to between about 55° C. to about 80° C [par. 0152; MPEP 2144.05(I)].
	Regarding Claim 12, Horikita discloses, wherein the aqueous stock solution is heated to between about 55° C. to about 75° C [par. 0152-154; MPEP 2144.05(I)].
	Claim(s) 4-6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horikita, as applied to claim 1 above, and further in view of Azad (US20160097134A1 – see IDS).
	Regarding Claim 4, Horikita fails to disclose wherein the metal oxide includes iridium oxide, ruthenium oxide, ruthenium iridium oxide, and composites of iridium oxide and niobium oxide, and combinations thereof.  However, Horikita teaches addition of iridium oxide as a material having electron conductive particle [par. 0213].  Further, Azad, from the same field of endeavor, discloses a method to modify reactants using nanotubes catalysts wherein the reaction takes place, the nanotubes composed of a metal oxide including iridium oxide, ruthenium oxide, niobium oxide, and combinations thereof [Azad – par. 0086].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the method of Horikita wherein the metal oxide includes iridium oxide, ruthenium oxide, ruthenium iridium oxide, and composites of iridium oxide and niobium oxide, and combinations thereof as well-known metal oxides in the art to form composite metal oxide products used in an anode catalyst layer without undue experimentation and with a reasonable expectation of success.
	Regarding Claim 5, Horikita fails to teach wherein the fatty acid or salt thereof includes a sodium or a potassium fatty acid salt.  However, Azad, from the same field of endeavor, discloses a method to control voltage reversal by adding transition metal oxide particles with a fatty acid surfactant as catalyst nanoparticles in which salt of fatty acid may include sodium or potassium fatty acid salt [Azad – pars. 0087,0099,0111].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the method of Horikita to use sodium or potassium fatty acid salt as a well-known fatty acid salt for controlling voltage reversal characteristics of an anode catalyst layer.
	Regarding Claims 6 and 16, Horikita discloses use of stearic acid but fails to teach wherein the fatty acid or salt thereof includes a fatty acid salt selected from a group consisting of a stearate, an oleate, and combinations thereof.  However, Azad, from the same field of endeavor, discloses a method to control voltage reversal by adding transition metal oxide particles with a fatty acid surfactant as catalyst nanoparticles in which salt of fatty acid may include an alkali metal salt such as sodium or potassium oleate [Azad – pars. 0087,0099-111].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the method of Horikita to use an alkali metal salt such as sodium or potassium oleate or stearate as a well-known fatty acid salt for controlling voltage reversal characteristics of an anode catalyst layer.
Allowable Subject Matter
Claims 13-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Particular amounts and concentrations claimed, respectively, are not provided in the disclosure of Horikita, nor does Horikita suggest an indication of such amounts and concentrations that an ordinary skilled artisan may modify to arrive at the claimed subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724